This is an appeal from a judgment of the Kosciusko Circuit Court upon a verdict in the amount of eight thousand dollars ($8,000) in a cause of action for damages for an occupational disease known as silicosis alleged to have been caused by the negligence of the appellant in not providing against the inhalation of silica dust during appellee's eight years of employment in appellant's foundry. Appellant's alleged negligence is predicated upon a violation of ch. 142, Acts 1899, commonly known as the Factory Act, in its failure to exhaust dust from grinding wheels and other dust creating machinery and the common law negligence of failing to eliminate dust from the room where appellee was employed. *Page 290 
The cause was tried to a jury resulting in a verdict for the appellee in the sum of eight thousand dollars ($8,000) with judgment accordingly.
Error assigned is the overruling of the motion for a new trial containing 7 specifications of which those numbered 3, 4 and 6 are expressly waived by appellant. Since specification 7 of the motion is not discussed in appellant's brief we must treat it also as waived.
The remaining specifications question the sufficiency of the evidence, assert that the verdict is contrary to law and assail as erroneous the refusal of the trial court to give appellant's instructions numbered 5 and 6.
All questions raised thereby are identical with those presented in the case of The Dalton Foundries Incorporated v. ArnoldJefferies (1943), Ante p. 271, 51 N.E.2d 13, decided by this court during the present term. That case is decisive of all such questions.
Judgment affirmed.
NOTE. — Reported in 51 N.E.2d 397.